Final judgment modified by deducting therefrom $2,000 included therein as the value of the good will of the business, and also $1,399.58 unpaid balance on account of material furnished on plaintiff’s account from the wholesale store of Jacob Silberman, making a total reduction of $3,399.58; and as so modified it and the interlocutory judgment appealed from are severally affirmed, without costs to either party in this court. Ho opinion. Jenks, P. J., Thomas, Carr, Stapleton and Rich, JJ., concurred.